UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                           __________________

                              No. 96-30886
                            Summary Calendar
                           __________________



     BENJAMIN MACKEY,

                                           Petitioner-Appellant,

                                 versus

     BURL CAIN, Warden, Louisiana State Penitentiary;
     RICHARD P. IEYOUB, Attorney General, State of Louisiana,

                                           Respondents-Appellees.

         ______________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (96-CV-694-E)
         ______________________________________________
                          April 7, 1997

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Benjamin   Mackey,     Louisiana   inmate    #126019,   appeals   the

dismissal, without prejudice, of his habeas petition for failure to

exhaust state remedies.     We have carefully reviewed the arguments

and the appellate record.      For essentially the same reasons upon

which the district court relied by adopting the magistrate judge's


*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
report, see Mackey v. Cain, No. 96-694 (E.D. La. Aug. 13, 1996), we

conclude that the district court did not clearly err in its finding

that Mackey did not present his federal habeas claim to the state

supreme court and therefore, the district court did not err in

basing dismissal on Mackey's failure to exhaust.

     AFFIRMED.




                                2